Title: From George Washington to the United States Senate and House of Representatives, 27 October 1791
From: Washington, George
To: United States Senate and House of Representatives



Gentlemen of the Senate and house of Representatives,
United States [Philadelphia] 27th October 1791.

I have directed the secretary of War to lay before you for your information the reports of Brigadier General Scott, and Lieutenant Colonel Commandant Wilkinson, the officers who commanded the two expeditions against the Wabash indians, in the months of June and August last; together with the instructions by virtue of which the said expeditions were undertaken. When the operations now depending shall be terminated, the reports relative thereto shall also be laid before you.

Go: Washington

